Citation Nr: 0942037	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  09-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left eye injury. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus. 

4.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).

5.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1974 to March 
1975, and from April 1975 to April 1978.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, found that new and 
material evidence had not been submitted to reopen claims for 
entitlement to service connection for a left knee disability, 
residuals of a left eye injury, and diabetes mellitus.  In 
addition, the rating decision denied entitlement to service 
connection for PTSD and hypertension.   

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Similarly, where 
there is a prior Board decision denying a claim, the Board 
must initially determine whether new and material evidence 
has been submitted, regardless of actions by the agency of 
original jurisdiction.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

Thus, despite the various characterizations of the issues 
throughout the appeals period, the Board must make an 
independent determination as to whether new and material 
evidence has been received to reopen the claims for service 
connection for a left knee disability, residuals of a left 
eye injury, and diabetes mellitus before reaching the merits 
of the claims.

Another issue on appeal was previously characterized as 
entitlement to service connection for PTSD.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim for service connection for a psychiatric 
disability encompasses all psychiatric symptomatology, 
regardless of how that symptomatology is diagnosed.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the 
issue in the instant appeal is properly understood as a claim 
for service connection for a psychiatric disability to 
include PTSD.

Subsequent to the issuance of the December 2008 statement of 
the case (SOC), additional documentation has been added to 
the claims file without a waiver of consideration by the 
agency of original jurisdiction (AOJ).  To the extent that 
this evidence consists of lay statements from the Veteran and 
his family, this is essentially argument rather than new 
evidence subject to 38 C.F.R. § 20.1304(c) (2009).  As to the 
newly submitted medical records, including VA outpatient 
treatment records from 2009, there is a dearth of relevant 
findings as to the diabetes mellitus and hypertension claims, 
the only claims that are not being either granted or 
remanded.  Accordingly, a remand of those claims for initial 
AOJ consideration is not required, and the Board will 
consider the claims.  Id.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In November 2008 the Veteran requested 
compensation at a 100 percent rate for his disabilities and 
has made statements contending that he is unemployable due to 
his claimed disabilities.  Therefore, a claim for TDIU is 
referred to the RO for the appropriate action. 

The reopened claim of entitlement to service connection for a 
left knee disability and the claim for service connection for 
an acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a 
bilateral knee disability was initially denied in a January 
2006 Board decision; the denial of the claim was affirmed by 
the United States Court of Appeals for Veterans Claims 
(Court) in May 2007.  

2.  The evidence received since the January 2006 Board 
decision relates to a necessary element of service connection 
that was previously lacking, and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran's claim for service connection for 
subluxation of the left eye was initially denied in a 
September 1984 unappealed rating decision; the Veteran has 
made numerous attempts to reopen his claim and was most 
recently denied in a January 2006 Board decision affirmed by 
the Court in May 2007.

4.  The evidence received since the January 2006 Board 
decision relates to a necessary element of service connection 
that was previously lacking, and raises a reasonable 
possibility of substantiating the claim.

5.  Residuals of a left eye injury, to include a subluxated 
left lens, were incurred during active duty service. 

6.  The Veteran's claim for service connection for diabetes 
mellitus was initially denied in a January 2006 Board 
decision.  

7.  The evidence received since the January 2006 Board 
decision does not relate to a necessary element of service 
connection that was previously lacking, and does not raise a 
reasonable possibility of substantiating the claim.

8.  Hypertension was not manifested within one year from the 
veteran's discharge from service, and it is not the result of 
a disease or injury in service.
 

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
service connection for a left knee disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence has been received to reopen 
service connection for residuals of a left eye injury.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  Service connection for residuals of a left eye injury is 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

4.  New and material evidence has not been received to reopen 
service connection for diabetes mellitus.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

5.  Hypertension was not incurred or aggravated during 
service, may not be presumed to have been incurred in 
service, and is not etiologically related to a service-
connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's decision to reopen 
the claims for entitlement to service connection for a left 
knee disability and residuals of a left eye injury and to 
grant the reopened claim for service connection for residuals 
of a left eye injury, further assistance is unnecessary to 
aid the Veteran in substantiating these claims.  

In letter issued in May 2008, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for service 
connection for diabetes mellitus and hypertension.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the Veteran's claim to reopen service 
connection for diabetes mellitus, the Court has held that the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was provided notice of the criteria 
necessary for reopening a previously denied claim and of the 
reason for his prior denial in the RO's August 2008 rating 
decision.  VA has therefore substantially fulfilled its 
specific duties to notify with regard the veteran's claim to 
reopen.  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2008 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

As the claim for service connection for type II diabetes 
mellitus is being denied on the basis that no new and 
material evidence has been received to reopen a previously 
denied claim, VA has no duty in this instance to afford the 
Veteran a VA examination addressing that disability.  
38 C.F.R. § 3.159(c)(4)(iii).

The Board acknowledges that the Veteran also has not been 
afforded a VA examination or medical opinion in response to 
his claim for service connection for hypertension, but has 
determined that no such examination or opinion is required.  
The record is entirely negative for competent medical 
evidence that the Veteran's hypertension may be associated 
with active service.  In addition, although the Veteran's 
primary contention regarding his hypertension is that it was 
incurred secondary to diabetes mellitus, service connection 
is not in effect for diabetes.  Therefore, service connection 
on a secondary basis is not possible.  A VA examination is 
therefore not required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Claims to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Left Knee

The Veteran was denied entitlement to service connection for 
a bilateral knee condition in a January 2006 Board decision.  
The Board noted that the Veteran had injured his left knee 
during service, but the evidence of record, consisting of 
service treatment records and statements from the Veteran, 
did not establish that the presence of a current chronic 
disability of either knee.  

The Veteran appealed the denial of his claim to the Court 
where it was affirmed in a May 2007 decision.  

The evidence received since the January 2006 Board decision 
includes clinical records from the Charleston, South Carolina 
VA Medical Center (VAMC) showing diagnoses and treatment for 
degenerative joint disease and osteoarthritis of the left 
knee. This new evidence of a current left knee condition 
pertains to an element of service connection previously 
lacking and is therefore clearly material.  Accordingly, 
reopening of the claim is in order.  This claim will not be 
adjudicated on the merits in this decision; rather, it is 
addressed in the REMAND portion of this decision.

Left Eye

The Veteran was initially denied entitlement to service 
connection for a left eye disability in a September 1984 
rating decision.  Service treatment records showed that the 
Veteran underwent an optometry consultation in April 1975, 
three days after his entrance into active service, when he 
complained of being hit in the left eye three weeks prior.  
In January 1977, the Veteran also reported that a battery 
blew up in his face and a subluxated left eye lens was 
diagnosed.  A post-service July 1984 VA examination confirmed 
the diagnosis of a subluxated left lens.  The RO determined 
that the Veteran's current subluxated left lens was caused 
when he was struck in the eye three weeks before entering 
into active duty service.  

The Veteran made several attempts to reopen his claim and was 
most recently denied in a January 2006 Board decision.  The 
Board determined that the additional evidence of record, 
consisting of treatment records from VA medical facilities 
for a subluxated left eye lens, was duplicative of previous 
evidence.  As the Veteran had submitted no new evidence 
establishing that his current disability was either caused by 
active duty service or had been aggravated as a result, 
reopening of the claim was denied.  The denial of the claim 
was affirmed by the Court in a May 2007 decision.  

The evidence received since the January 2006 Board decision 
includes the Veteran's service personnel records, received by 
VA in November 2008, including an October 1991 advisory 
opinion and memorandum from the Office of the Surgeon 
General.  The opinion notes that the Veteran had a period of 
active service from November 1974 to March 1975 prior to his 
active service that began in April 1975.  Therefore, when the 
Veteran reported that he had been struck in the eye three 
weeks before his optometry consultation in April 1975, this 
incident would have occurred during a period of active duty.  
As the initial denial of his claim was based on a finding 
that his subluxated left lens was due to an injury incurred 
prior to active service, the Veteran was advised to pursue an 
appeal to the denial of his claim.  

The Board finds that the October 1991 advisory opinion from 
the Office of the Surgeon General constitutes new and 
material evidence that raises a reasonable possibility of 
substantiating the Veteran's claim.  The memorandum provides 
evidence of a link between the Veteran's current disability 
and active service by  establishing that the Veteran was on 
active duty at the time of both his reported eye injuries.  
Therefore, new and material evidence has been submitted and 
reopening of the claim is in order.  

Diabetes Mellitus

The Veteran's claim of entitlement to service connection for 
diabetes mellitus was initially denied in a January 2006 
Board decision that was affirmed by the Court in May 2007.  
The Board determined that the Veteran did not serve in 
Vietnam and was therefore not entitled to the presumptions 
contained in 38 C.F.R. §§ 3.307 and 3.309 pertaining to 
diabetes mellitus and exposure to herbicides.  In addition, 
service records were negative for evidence of diabetes 
mellitus and the earliest diagnosis of the disability dated 
from 1997, almost 20 years after the Veteran's separation 
from active duty.  There was no evidence of a continuity of 
symptomatology or medical evidence of a nexus between the 
current disability and active service. 

The evidence added to the record since the January 2006 Board 
denial of the claim largely consists of additional private 
and VA outpatient treatment records, including records from 
the Social Security Administration.  Multiple records 
indicate treatment and medications used for type II diabetes 
mellitus.  However, these records are devoid of any type of 
opinion suggesting a link between type II diabetes mellitus 
and service.  As the type II diabetes mellitus diagnosis was 
fully established in the record at the time of the January 
2006 Board decision, these records are accordingly not 
"material" because they do not address a previously 
unestablished fact. 

The remaining evidence consists of the Veteran's lay 
contentions, as detailed in the testimony from the August 
2009 hearing.  The Veteran testified that his diabetes was 
caused by steroid shots used to treat his left knee 
disability during service.  This testimony is duplicative of 
statements already of record at the time of the January 2006 
Board decision.  In addition, as a layperson, the Veteran is 
not competent to provide an opinion concerning the medical 
causation of diabetes mellitus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, his testimony 
regarding the etiology of his diabetes does not raise a 
reasonable possibility of substantiating the claim. 

As new and material evidence has not been received, reopening 
of the Veteran's claim of entitlement to service connection 
for diabetes mellitus must be denied.  

Service Connection and Reopened Claims

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 
supra.  Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service connection is also provided for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.
With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Eye

The Veteran contends that service connection is warranted for 
residuals of a left eye injury as they were incurred 
secondary to an incident during active duty service when a 
battery blew up in his face injuring his left eye.  

Service treatment record establish that the Veteran was 
initially seen with left eye complaints in April 1975, three 
days after his enlistment into his second period of active 
service.  The Veteran reported that he had been struck in the 
eye three weeks ago during a fight.  Some pigmentary changes 
were noted in the left eye along with poor ophthalmoscopic 
reflex in the pupil.  In January 1977, the Veteran reported 
that a battery blew up in his face resulting in impaired and 
blurry vision.  The Veteran was referred to the ophthalmology 
clinic in Heidelberg, Germany and was diagnosed with a left 
subluxated lens.  

The post-service medical evidence establishes that the 
Veteran was diagnosed with a left sublexed lens and retinal 
scars secondary to trauma by a private physician in November 
1980.  At that time, the Veteran reported that he injured his 
eyes in 1977 when battery acid was sprayed in his face and 
eyes.  The Veteran continued to undergo private and VA 
treatment for his left eye, and was consistently diagnosed 
with a sublexed left lens due to trauma with evidence of an 
old chorodial rupture.

The Board finds that the medical evidence of record is 
sufficient to warrant a grant of service connection for the 
Veteran's residuals of a left eye injury.  The record clearly 
establishes that the Veteran has a subluxated left eye lens 
and old chorodial rupture.  In addition, service treatment 
records confirm two instances of left eye injuries during 
service, one during each period of active duty.  While 
service records are not available from the Veteran's first 
period of active duty service, he reported injuring his eye 
three weeks before his initial April 1975 optometry 
consultation.  As noted in an October 1991 advisory opinion 
from the Office of the Surgeon General, this injury would 
have taken place during the Veteran's first period of active 
service from November 1974 to March 1975.  

The record also contains competent medical evidence of a link 
between the Veteran's current left eye disorder and his 
injuries during service.  Records of post-service VA and 
private treatment have consistently attributed the Veteran's 
sublexed left lens and old chorodial rupture to past trauma, 
and the Veteran was initially diagnosed with a subluxated 
left lens during active service following his reports of an 
eye injury in January 1977.  Therefore, the Board finds that 
the evidence is in favor of the grant of service connection 
for residuals of a left eye injury.  The claim is accordingly 
granted in full.
 
Hypertension

The Veteran contends that he incurred hypertension as 
secondary to diabetes mellitus.  The Veteran is not service-
connected for diabetes mellitus, therefore, service 
connection as secondary to a service-connected disability is 
not possible. 38 C.F.R. § 3.310 (2009).

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2009).

Service treatment records are negative for complaints or 
treatment related to hypertension.  The Veteran's blood 
pressure was measured as normal throughout service.  

The post-service medical evidence of record establishes that 
the Veteran was diagnosed with hypertension at the VAMC in 
September 1999, more than 20 years after his separation from 
active duty service.  

Although the record clearly shows a current diagnosis of 
hypertension, there is no evidence during service of this 
disability.  In addition, the Veteran has not reported a 
continuity of symptomatology since service.  There is also no 
competent evidence demonstrating that this condition 
manifested to a compensable degree in service or during the 
presumptive period after service.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
Veteran's hypertension was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The record also contains no competent medical evidence of a 
nexus between the Veteran's current hypertension and his 
active duty service.  The only opinion linking hypertension 
to service is that of the Veteran.  As a lay person, he is 
not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, supra.

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's hypertension was 
more than 20 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
Veteran's hypertension is related to his active duty service.  
The Board therefore concludes that the evidence is against a 
nexus between the Veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left knee disability 
is reopened; to that extent only, the appeal is granted.

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for residuals 
of a left eye injury is granted.

Entitlement to service connection for residuals of a left eye 
injury is granted.

New and material evidence having not been received, reopening 
of the claim of entitlement to service connection for 
diabetes mellitus is denied.  

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.


REMAND

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

The record currently contains conflicting evidence with 
respect to whether the Veteran has a valid diagnosis of PTSD 
or any other psychiatric condition.  Following mental health 
diagnostic assessments at the VAMC in February and March 
2008, the Veteran was found to not meet the criteria for a 
diagnosis of PTSD.  Instead, possible depressive disorder was 
diagnosed.  In contrast, the Veteran was diagnosed with PTSD 
and rule out depression by a VA physician in May 2008 based 
on his reported stressor of falling off a mountain and 
incurring injuries during active duty service in Germany.  
The Veteran also began attending PTSD group therapy in May 
2008.  A VA examination is therefore necessary to determine 
whether the Veteran meets the criteria for a diagnosis of 
PTSD or any other acquired psychiatric disorder and whether 
such disorders are due to active duty service.  

With respect to the Veteran's reopened claim of entitlement 
to service connection for a left knee disability, under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The threshold for getting an examination under the VCAA is 
low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Service treatment records confirm that the Veteran was 
diagnosed with a left knee ligament strain in September 1977.  
A VA examination is therefore necessary to determine whether 
the Veteran's current left knee degenerative joint disease is 
related to his documented left knee injury and strain during 
active duty service.  

Finally, the Veteran testified during his August 2009 
videoconference hearing that he underwent treatment for his 
left knee condition in 1978.  The earliest evidence of left 
knee complaints currently of record date from September 2004 
at the Charleston VAMC.  Based on the his hearing testimony, 
it is unclear whether the Veteran's reported treatment in 
1978 was with a VA or private physician.  Therefore, upon 
remand, he should be contacted and asked to provide contact 
information and medical releases for any left knee treatment 
that occurred prior to September 2004 and to specify whether 
such treatment was with a VA or private physician.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims for service connection for a left 
knee disorder and a psychiatric disorder, 
to include PTSD.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  Specifically, 
the Veteran should be requested to 
provide contact information and medical 
release forms for the reported 1978 left 
knee treatment.  The Veteran should also 
be notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of reported medical treatment 
which are not currently associated with 
the Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
psychiatric disorder.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file, the 
Veteran's lay statements, and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder(s).  If PTSD is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the disorder is 
etiologically related to a corroborated 
stressor from the Veteran's active 
service.  For all other diagnoses 
rendered, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that such 
diagnoses are etiologically related to 
service, without regard to the question 
of a corroborated in-service event.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Then, the Veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed left 
knee disorder.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file, the 
Veteran's lay statements, and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
left knee disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
periods of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the Veteran's claims for 
service connection for a left knee 
disorder and a psychiatric disorder, to 
include PTSD, should be readjudicated.  
If the determination of either claim 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


